  Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


THE STATE OF NEW YORK EX REL
VINOD KHURANA and THE CITY OF NEW
YORK EX REL VINOD KHURANA,

                Plaintiffs,                Case No. 15-cv-06605-JFK

           v.



SPHERION CORP. (N/K/A SFN GROUP,
INC.),



                Defendant.




RELATOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO
            FILE PROPOSED THIRD AMENDED COMPLAINT
       Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 2 of 12



                                                  TABLE OF CONTENTS

I.      Legal Standard .................................................................................................................... 1

II      The Proposed Amendment is Not Futile ............................................................................. 2

        A.         The TAC Viably Alleges that Relator is an Original Source.................................. 2

                   1.         The TAC Alleges Relator’s 2004-2005 Disclosures Make Him
                              an Original Source Because He Told of the Intentional Delay
                              and Incompetence at CityTime ................................................................... 2

                   2          The TAC Alleges Relator was an Original Source Due to His 2009
                              iReport Because He Again Told of the Intentional Delay,
                              Misrepresentations, Incompetence, and Profiteering at CityTime.............. 3

                   3.         The TAC Alleges Relator was an Original Source Due to His Daily
                              News Commentary Which Specifically Disclosed the Kickback
                              Relationship To City Officials Prior to any other Disclosure ..................... 4

                   4.         The TAC Alleges Relator Disclosed Knowledge That Materially
                              Adds to the Vicarious Liability Claims ...................................................... 5

        B.         The TAC Alleges a Claim for False Certification of Quality Assurance
                   Services ................................................................................................................... 6

        C.         The TAC Alleges a Claim for False Certification of Conflict of Interest
                   Compliance ............................................................................................................. 8

III.    Relator’s Motion for Leave to Amend is Timely, in Good Faith and Would Not
        Prejudice Defendants .......................................................................................................... 8
      Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 3 of 12



        Plaintiff-Relator Vinod Khurana (“Relator”) respectfully moves under Fed. R. Civ. P.

15(a) for leave to file his proposed Third Amended Complaint (“TAC”), which is attached as a

redacted Exhibit A to this memorandum.1

        Allowing amendment would be proper here because: (1) much of the newly alleged

information comes from documentary discovery produced by the City of New York which was

unavailable when Relator filed the second amended complaint (see, e.g., internal Spherion and

City emails cited at TAC ¶¶40-41, 72, 82-85, 87-89); (2) the amendment will not prejudice

Defendant Spherion Corp.; and (3) the amendment is not futile as the new allegations, which are

based in part on new documents, demonstrate among other things (a) that Relator was the first to

publicly disclose the kickback relationship to government officials in April 2010, before the City

had learned of the relationship from any other source and (b) that Relator’s earlier disclosures to

the City government also aligned directly with the fraud.

        I.       Legal Standard

        A motion to amend is governed by Fed. R. Civ. P. Rule 15(a), which states that leave to

amend “shall be freely given when justice so requires.” Williams v. Citigroup Inc., 659 F.3d

208, 13 (2d Cir. 2011). The standard is a permissive one that favors a “strong preference for

resolving disputes on the merits.” Id. at 212-13 (citing New York v. Green, 420 F.3d 99, 104 (2d

Cir. 2005)); see also Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999) (referring to the

“relaxed standard” for motions to amend). The rule is “interpreted liberally, [and] an amendment

is normally permitted.” BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 866 F. Supp. 2d 257,

272 (S.D.N.Y. 2012) (quotation marks omitted). “[A] Rule 15(a) motion should be denied only

for such reasons as undue delay, bad faith, futility of the amendment, and perhaps most

1
  Because the TAC incorporates references to documents that the City produced in discovery and has labeled
confidential, both it and this memorandum have been partially redacted with the unredacted versions filed under
seal.
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 4 of 12



important, the resulting prejudice to the opposing party.” Aetna Cas. and Sur. Co. v. Aniero

Concrete Co., Inc., 404 F.3d 566, 603 (2d Cir. 2005) (quotation marks omitted); accord Foman

v. Davis, 371 U.S. 178, 182 (1962).

        II.     The Proposed Amendment is Not Futile

        The Court, in its November 10, 2016 order (ECF No. 70, the “Order”) dismissing the

Second Amended Complaint (“SAC”), stated that the Relator must demonstrate that the TAC is

capable of curing the deficiencies in the SAC. As discussed below, the TAC successfully

addresses these deficiencies and will survive a motion to dismiss. The proposed amendment is

therefore not futile.

                A.      The TAC Viably Alleges that Relator is an Original Source

                        1.    The TAC Alleges Relator’s 2004-2005 Disclosures Make Him
                              an Original Source Because He Told of the Intentional Delay
                              and Incompetence at CityTime

        The Court’s Order ruled that Relator could not have been an original source of the

vicarious liability claims, in part because his late 2004 disclosures to FISA, OPA, SAIC and

Spherion did not relate to Mark Mazer’s kickback fraud, which the Court identified as beginning

no earlier than 2005 or 2006. Order at 33.

        The TAC’s allegations cure this deficiency by making clear that Mazer’s kickback fraud

is part of the larger fraud initiated by Gerald Denault in 2003 and that Mazer’s cooperation with

Denault began when he was hired in 2004. TAC ¶¶15-20. The TAC alleges that Mazer

cooperated with Denault in concealing from the City the lack of progress being made on

CityTime as a necessary antecedent to the kickback fraud. Id. ¶25.

        These are well-founded allegations. That the genesis of the fraud was no later than 2003,

and that Mazer conspired with Denault in that fraud are central allegations in the federal

government’s June 15, 2011 superseding indictment. Hyland Aff. Ex. 13 ¶¶10-11 [ECF No. 23-
                                                2
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 5 of 12



11]. The City has stated that part of the kickback fraud involved “delaying the deployment and

implementation of the Project.” TAC ¶17, 25. This is the sort of information that Relator

provided to FISA in 2004.

       Because the TAC clearly alleges that Mazer’s concealment in furtherance of the kickback

scheme began no later than 2004, Relator’s first disclosures to the City at the end of 2004 make

him an original source for his kickback claims. This is particularly true of his disclosure to FISA

that Mazer and Berger knew the “project is going to fail.” TAC ¶37.

       The TAC also newly alleges the existence of two emails that support the fact that

Relator’s disclosures to a City agency, the Financial Information Services Agency (“FISA”)

were contemporaneous with Mazer and Berger’s fraud. On April 15, 2005, FISA’s Amodeo

emailed Relator had a “confidential chat about the perf[ormance] test plan.” TAC ¶39. Only

weeks later, on May 3, 2005, Berger reported to Mazer that he had successfully allayed

Amodeo’s testing concerns even though he had concealed from her that the “real problem is that

the application is not ready for performance testing.” TAC ¶40. Because concealing the lack of

progress on CityTime, was an integral part of the kickback fraud, Relator was an original source

due to his disclosures to FISA’s Amodeo.

                      2.      The TAC Alleges Relator was an Original Source Due to His
                              2009 iReport Because He Again Told of the Intentional Delay,
                              Misrepresentations, Incompetence, and Profiteering at
                              CityTime

       The Order states that the Relator’s early 2009 DOI complaint and, impliedly, his

identically worded iReport did not make him an original source because its allegations were

vague and did not relate to the kickback and false billing scheme. Order at 33.

       The TAC cures this deficiency by adding allegations that highlight that the iReport

specifically ascribed scienter to Mazer and Berger, that they had directed employees “not to

                                                3
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 6 of 12



‘bad’ mouth the project” even though they “KNEW very well this [CityTime] was going to be a

complete failure.”   TAC ¶77.      The iReport also identified the “obscene featherbedding of

consultant positions with overly generous hourly rates.” Id. These allegations, when combined

with the previously discussed allegation that concealment of the lack of CityTime’s progress was

an integral part of the kickback fraud, TAC ¶¶20, 25, qualifies Relator as an original source.

                      3.      The TAC Alleges Relator was an Original Source Due to His
                              Daily News Commentary Which Specifically Disclosed the
                              Kickback Relationship To City Officials Prior to any other
                              Disclosure

       The Order recounts in its summary of the allegations that Relator posted an “extensive

series of comments” on the Daily News website, but does not address whether these disclosures

rendered Relator an original source in its disclosure bar analysis section. Order at 16, 33. In

fact, the communications were the first public disclosures of the improper kickback relationship

between Mazer and DA Solutions. These communications also were directed at, and reached,

senior City government officials. Consequently, the finding in the Order that Mr. Khurana did

not disclose the kickback scheme (Order at 33) is obviated by the new allegations.

       In these comments, on the Daily News website, Relator implored the City government to

investigate the project. TAC ¶81. The TAC also adds a direct quote from Relator’s April 1,

2010 Daily News commentary which explicitly discloses the fact that Mazer had illicit ties to DA

Solutions. Id. In addition to existing allegations that the City Comptroller’s Office received this

disclosure about DA Solutions, the TAC alleges that the office’s investigators closely reviewed

these disclosures. TAC ¶82. In addition, the TAC alleges that FISA Director Robert Townsend

and manager Amodeo read and discussed the commentary about DA Solutions and FISA on the

day it posted. TAC ¶83. The TAC also newly alleges that the City Department of Investigation

(“DOI”) and U.S. prosecutors had read the commentary before knowing who Relator was and

                                                 4
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 7 of 12



that Joel Bondy of OPA, the agency overseeing the CityTime project, was attempting to identify

the author of the commentary. TAC ¶¶83-84. Indeed, Joel Bondy noted that “there weren’t

many people who could have this access.” Id.

       Importantly, the TAC alleges that the DOI did not separately uncover the connection

between Mazer and DA Solutions until June 2010, two months after Relator’s commentary

reached the Comptroller investigator and FISA senior management. TAC ¶86. As the Court

noted, the public disclosure of the kickback scheme (in addition to those provided in the Daily

News article submissions) occurred in December 2010, the time of the criminal complaint. Order

at 30. And also, no other disclosures cited in the Order (i.e., pre-complaint news reports and the

Audit Report, see Order at 31) come close to providing this information. Thus, this information

was independent of and materially added to publicly disclosed allegations.

       Contrary to the finding in the Order, the TAC’s new allegations concerning the Daily

News commentary demonstrate that Relator was first to disclose the fraud allegations to the

government, and is therefore, an original source for the claim that Mazer was receiving

kickbacks from DA Solutions.

                      4.      The TAC Alleges Relator Disclosed Knowledge                       That
                              Materially Adds to the Vicarious Liability Claims

       The Order states that nothing in the SAC demonstrated that Relator had knowledge that

“adds in a material way to the publicly disclosed allegations and transactions”. Order at 34.

       The TAC remedies this deficiency by adding allegations about his explicit disclosure of

the kickback relationship. In addition the TAC’s allegations highlight the integral part that

concealing the lack of progress in CityTime played in the kickback fraud. TAC ¶¶20, 25. The

TAC also newly alleges evidence that the DOI and the US attorneys investigating CityTime

found Relator’s disclosures to be “very helpful”, to have “some interesting things”, warranted a

                                                5
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 8 of 12



second interview, and involved an “important recollection” that SAIC’s Michael Fayerman knew

of Mazer’s DA Solutions connection. TAC ¶87-89. In this context, the evidence Relator

provided to the government that “illustrated the project’s performance failures” did add in a

material way to the publicly disclosed allegations. Validating Relator’s disclosures, the scope of

the fraud alleged by the government in its superseding indictment was enlarged to include a more

general fraud to “artificially delay the deployment and implementation of the Project” that was

not alleged in the December 2010 criminal complaint. TAC ¶¶17, 25. This is precisely what

Relator disclosed, in many different ways, to City government officials, in addition to the many

other pieces of information he provided both before and after December 2010.

          Because Relator disclosed Mazer and Berger’s knowing concealment of the

implementation delays early in the life of the project and years before the superseding indictment

publicly disclosed this aspect of the fraud, Relator is an original source of the vicarious liability

claims.

                 B.     The TAC Alleges a Claim for False Certification of Quality Assurance
                        Services

          The Order states that Relator’s quality assurance (“QA”) claim fails because the SAC did

not make any “specific representations about the goods or services provided,” nor explains how

they were misleading due to Spherion’s noncompliance. Order at 38.

          The TAC cures this deficiency by adding allegations that Spherion did not provide any

bona fide QA services, because Spherion delegated provision of the QA services to conflicted

entities and individuals who “could not be expected to evaluate their own performance, had a

conflict of interest as defined by the QA contract, and were actively working to delay the

implementation of CityTime for their own benefit.”             TAC ¶60.       Under these alleged




                                                 6
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 9 of 12



circumstances, to say that QA services were provided to the City is analogous to a bank security

guard who aided a bank robbery but then requested payment for his eight hour shift.

       These new allegations are supported by information previously alleged in the SAC. In

September 2004, Relator’s automation tester role was reassigned to an SAIC appointed

consultant from Technodyne. SAC ¶26; TAC ¶32. “In early- to mid-2005, Bondy of OPA

granted control of all Spherion QA testing . . . to Scott Berger. . . . Under the new arrangement,

Mazer was the only Spherion representative who was regularly reported to unless another

Spherion employee . . . specifically requested information.” SAC ¶38; TAC ¶46. In May 2005,

Mazer and Berger appointed SAIC consultant Jeff Boldia to generate quality assurance data in

place of Relator. SAC ¶39; TAC ¶47.         Boldia would later admit that SAIC management

instructed him to manipulate CityTime load testing reports. Id. During 2005, Mazer and Berger

continued to terminate “Spherion’s consultants assigned to work on the quality assurance aspects

of the CityTime project and replacing them with [less competent] consultants hired and paid

through DA Solutions and PrimeView.” SAC ¶49; TAC ¶57.

       Because no QA services were provided by Spherion following Mazer and Berger’s

usurpation of the QA role, claims for payment submitted by Spherion were expressly false. To

use the example cited in the Order from Bishop v. Wells Fargo & Co., 823 F.3d 35, 43 (2d Cir.

2016), Spherion billed for QA services (rifles) but provided only worthless consultant hours

(boxes of sawdust). TAC ¶60-61. The consultant hours billed may indeed have been worked,

just as the sawdust was indeed delivered, but they were not what was contracted for. As newly

alleged in the TAC, the claims are also impliedly false because Spherion failed to disclose

noncompliance with material conflict of interest requirements. TAC ¶61, 63-65.




                                                7
    Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 10 of 12



               C.      The TAC Alleges a Claim for False Certification of Conflict of
                       Interest Compliance

       The Order categorizes Berger and Mazer’s conflicts of interest as “a breach of the

contractual provision itself” and not “a false certification of . . . compliance made in connection

with a claim submission”. Order at 39.

       The TAC cures this deficiency by alleging that the conflict of interest provision of the

QA contract was not a one-time contractual promise, but rather, it was “a representation that a

current state of fact existed” that was made not only in the original contract, but also in each

contract amendment made through 2005 and 2006. TAC ¶63-65. “With each amendment,

Spherion was recertifying its compliance with the Conflict of Interest provision at the time of

amendment, at a time when Spherion knew that Mazer, DA Solutions and Primeview had a

conflict of interest.” TAC ¶65. These representations were made in connection with a claim for

payment, because the City would not have made payments under the QA contract had it been

aware of the conflicts of interest. See TAC ¶30 Art. 5.1(A) (contract may be terminated “(2)

Upon the failure of the Contractor to comply with any of the terms and conditions of this

Agreement”).

       III.    Relator’s Motion for Leave to Amend is Timely, in Good Faith and Would
               Not Prejudice Defendants

       Relator respectfully submits that his proposed amendment should not be dismissed on

grounds of timeliness, bad faith, or prejudice to Spherion, for the following three reasons.

       Relator’s motion is timely because it is filed within the thirty day time limit provided by

the Order. The current complaint was filed in July 2015 [ECF No. 1-1] and for much of that

period, Spherion’s motion to dismiss was pending. Courts have rejected arguments of undue




                                                 8
     Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 11 of 12



delay in cases presenting even longer delays before amendment.2 In any event, “delay, standing

alone, is an insufficient basis to deny leave to amend.” United States v. Cont’l Ill. Nat’l Bank

and Trust Co. of Chi., 889 F.2d 1248, 1254 (2d Cir. 1989).

        Relator offers the amendment in good faith. Many of the new allegations of the TAC are

based on evidence gained through discovery obtained from the City in late 2015 and early 2016,

months after filing of the SAC. This evidence includes internal Spherion emails and internal

emails between DOI, OPA and FISA personnel. See e.g., TAC ¶¶40-41, 72, 82-85, 87-89.

        Spherion will suffer no unfair prejudice as a result of Relator’s proposed amendment. “In

gauging prejudice, [the court] consider[s], among other factors, whether an amendment would

require the opponent to expend significant additional resources to conduct discovery and prepare

for trial or significantly delay the resolution of the dispute.” Ruotolo v. City of N.Y., 514 F.3d

184, 192 (2d Cir. 2008) (quotation marks omitted) (emphasis added). Neither of these factors

applies here. Spherion has not yet had to respond to discovery. Spherion cannot plausibly argue

that they will be unfairly prejudiced as a result of Relator supplementing the allegations of

existing claims. The amendment does not add new claims or parties, or expand the scope of

Spherion’s alleged liability or the City’s injury. A change in legal theory, even where it would

increase the burdens of discovery (which is not the case here), has been rejected as grounds for

establishing prejudice.3 Even if the amendment was not approved, Spherion would still be


2
  See, e.g., Am. Med. Ass’n v. United Healthcare Corp., No. 00 Civ. 2800 (LMM), 2006 WL 3833440, at *3-4
(S.D.N.Y. Dec. 29, 2006) (finding no undue delay in plaintiffs’ request to file fourth amended complaint two-and-a-
half years after filing of third amended complaint, nearly two years after dismissal of some claims in third amended
complaint, and four years after filing of original complaint where discovery was still in early stages); State Farm
Mut. Auto. Ins. Co. v. Grafman, No. 04 Civ. 2609, 2007 WL 7704666, at *3 (E.D.N.Y. May 22, 2007) (finding no
undue delay in motion for leave to amend filed two-and-a-half years after the original complaint was filed).
3
  See, e.g., Foman, 371 U.S. at 182 (holding Court of Appeals erred in affirming district court’s denial of
motion to vacate judgment to allow amendment of the complaint where “the amendment would have done
no more than state an alternative theory for recovery”); Cont’l Ill. Nat'l Bank & Trust Co., 889 F.2d at
1255 (“[T]he adverse party’s burden of undertaking discovery, standing alone, does not suffice to warrant
denial of a motion to amend a pleading.”); Taberna Capital Mgmt., LLC v. Jaggi, No. 08 Civ. 11355
                                                         9
Case 1:15-cv-06605-JMF-OTW Document 167 Filed 09/09/19 Page 12 of 12
